Rogers A logo [image_002.jpg]

 

One Technology Drive / P.O. Box 188 / Rogers, CT06263-0188 / 860.774.9605 / Fax:
860.779.5777

 

 

GENERAL RELEASE AND SETTLEMENT AGREEMENT

 

 

This General Release and Settlement Agreement (hereinafter "Agreement") is made
as of the Effective Date (as defined in Section 6(f) below) by and between
Dennis M. Loughran (hereinafter "Loughran") and Rogers Corporation (hereinafter
"Rogers" or the “Company”). The purpose of this Agreement is to fully and
finally dispose of all issues regarding Loughran’s employment and separation
from employment with Rogers as described below.

 

1.                  The parties agree and acknowledge that there is good and
sufficient consideration for the settlement of any and all issues between
Loughran and Rogers and for the mutual promises contained herein. Also, the
parties agree and acknowledge that the terms of this Agreement are fair and
equitable, reflecting both the corporate interests of Rogers and its recognition
of Loughran’s years of valuable service.

 

2.                  Loughran is voluntarily entering into this Agreement of his
own free will and without influence by Rogers or any of its present or former
officers, representatives, agents or employees. Loughran was advised of his
right to be represented by his own legal counsel regarding this matter. Loughran
understands that he may take as long as twenty-one (21) days to consider this
Agreement before signing it. Loughran’s execution of this Agreement before the
expiration of that period will constitute his representation and warranty that
he has decided that he does not need any additional time to decide whether to
execute this Agreement.

 

3.                  This Agreement constitutes the complete understanding
between the parties. The purpose of this Agreement is to resolve any and all
disputes or potential disputes without any party incurring additional time and
expense. All agree that full settlement would best serve all interests.

 

4.                  Loughran represents and warrants that he has the authority
to enter into this Agreement, and that he has not assigned any claims being
released under this Agreement to any person or entity.

 

5.                  Neither the negotiation, undertaking or execution of this
Agreement shall constitute an admission by Rogers of a violation of any federal
or state constitution, statute or regulation, or common law right, whether in
contract or in tort.

 

6.       By accepting the terms of this Agreement, Loughran, for himself, his
heirs, executors and administrators, releases and forever discharges Rogers, all
of its related companies, subsidiaries and affiliates, their successors and
assigns, and all of its and their present former and future officers,
representatives, agents or employees(the “Released Parties”)of and from any and
all liability in manner of suits, claims, charges, actions or causes of action
or demands of any nature whatsoever, whether the underlying facts are known or
unknown, whether in law or in equity, under federal,

 



 

 

 

 

state and municipal constitutions, statutes, charters, regulations and common
law, including, but not limited to, the Family and Medical Leave Act under
Federal and State laws, discrimination or retaliation claims under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 etseq. (the "ADEA"),
the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000 etseq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 etseq., the Americans with Disabilities Act, 42 U.S.C. §
12101 etseq., the Connecticut Fair Employment Practices Act, Conn. Gen. Stat.
§ 46 (a) - 51 etseq., all as amended, any and all claims for violation of any
public policy having any bearing whatsoever on the terms or conditions of
Loughran’s employment or cessation of employment by Rogers; all claims for
relief or other benefits under any federal, state, or local statute, ordinance,
regulation, rule of decision, or principle of common law, all claims that the
Released Parties engaged in conduct prohibited on any basis under any federal,
state, or local statute, ordinance, regulation, rule of decision, or principle
of common law, and all claims against the Released Parties, whether in contract,
expressed or implied, or in tort, including, but not limited to, breach of
covenant of good faith and fair dealing, breach of contract - expressed or
implied, defamation, slander, the tortious or wrongful discharge from
employment, claims for outplacement services, the intentional or negligent
infliction of emotional or mental distress, claims of inducement, promissory
estoppel, collateral estoppel, fraud, misrepresentation - negligent or
intentional, and including any claims for attorneys' fees or costs. This is a
good and final release of all claims of every nature and kind whatsoever, and,
by this Agreement, Loughran releases the Released Parties from all claims that
are known and unknown, suspected and unsuspected, arising out of his employment
and separation from employment with Rogers, except for claims for unemployment
or workers’ compensation, unpaid wages and retirement benefits (e.g., 401(k) and
pension benefits).

 

Loughran acknowledges that this is a general, and not a limited release.

 

Loughran acknowledges that certain states provide that a general release of
claims does not extend to claims which the person executing the release does not
know or suspect to exist in his favor at the time of executing the release
which, if known by him, may have materially affected his entering the release of
claims. Being aware that such statutory protection may be available to him,
Loughran expressly, voluntarily and knowingly waives any arguable benefit or
protection of any such statute in executing this Agreement, known or unknown.


Loughran acknowledges and agrees that the following provisions are applicable to
and made a part of this Agreement and the foregoing general release and waiver,
and that:

 

(a)                he is not waiving rights or claims for age discrimination
under the ADEA that may arise after the date he signs this Agreement;

 

(b)               he is waiving rights or claims for age discrimination under
the ADEA in exchange for the consideration set forth in Section 13 of this
Agreement, which is in addition to anything of value to which he is already
entitled;

 

(c)                he is hereby advised to consult with an attorney before
signing this Agreement;

 



 

 

 

 

(d)               he has twenty-one (21) days within which to consider this
Agreement, which will expire at 11:59 p.m. and must be postmarked or received in
person by June 2, 2014;

 

(e)                he understands that for a period of seven (7) days after his
execution of this Agreement, he may revoke this Agreement after execution by
notifying Rogers in writing. Such writing must be received by Rogers by
11:59 p.m. on the seventh consecutive day after his execution of this Release of
Claims at the following address:

 

Gary M. Glandon

Vice President and Chief Human Resources Officer

Rogers Corporation

PO Box 188

Rogers, CT06263-0188

 

(f)                he understands that this Agreement will not become effective
or enforceable unless and until he has not revoked it and the applicable
revocation period set forth above has expired. The date on which the revocation
period expires, if Loughran does not first revoke it, is the Effective Date of
this Agreement;

 

(g)               he understands that nothing in this Agreement restricts his
right to challenge the validity of the General Release of ADEA claims, to file a
charge with the EEOC or to participate or cooperate in EEOC investigations or
proceedings; and

 

(h)               the release of claims under the ADEA is subject to the special
waiver protections under 29 U.S.C § 626(f). In accordance with such section,
Loughran specifically agrees that he is knowingly and voluntarily releasing and
waiving any rights of discrimination under the ADEA.

 

7.                  To the maximum extent permitted by law, Loughran agrees not
to sue or to institute or cause to be instituted any action in any federal,
state or local agency or court against any or all of the Released Parties
regarding any matter arising from his employment with Rogers and separation
therefrom with Rogers, or regarding the matters covered by the release contained
in Section 6 above (except to enforce the terms of this Agreement or to
challenge the ADEA release), provided, however, that this Agreement shall not
preclude Loughran from seeking unemployment compensation or workers’
compensation benefits, nor shall it constitute a waiver with respect to any
claims he may have for retirement benefits (e.g., 401(k) and pension benefits).
While Loughran may file a charge with state or federal agencies, Loughran agrees
not to seek or accept damages or relief upon the filing of any such
administrative charges or complaints (or judicial proceedings arising from such
charges).

 

8.                     Loughran acknowledges and agrees that the Employment,
Invention, Confidentiality and Non-Compete Agreement with Rogers, dated February
1, 2006, which is specifically incorporated herein as terms of this Agreement,
is a valid agreement supported by adequate consideration, and he agrees to abide
in full with the terms and conditions of such agreement.

 



 

 

 

 

9.                     Loughran agrees to cooperate with Rogers in the truthful
and honest prosecution and/or defense of any claim in which the Released Parties
may have an interest (subject to reasonable limitations concerning time and
place), which may include without limitation: making himself available on a
timely basis, on reasonable notice by Rogers, for interviews, meetings and other
communications with auditors and outside counsel acting on behalf of Rogers in
connection with any such matter; providing documents to Rogers related to any
such matter; and voluntarily appearing, without a subpoena and at Rogers’s
request, for a deposition or to give testimony in any hearing, trial,
investigation or arbitration at the request of Rogers for any such matter. If
Loughran becomes legally compelled to testify or provide an interview on any
matter related to Rogers, whether by subpoena or otherwise, Loughran agrees to
provide Rogers with prompt, written notice of such legal requirement so that
Rogers may, if it so wishes, seek a protective order or other remedy. To the
extent that Rogers requests Loughran’s cooperation, Rogers shall reimburse
Loughran for reasonable expenses consistent with Rogers’s expense reimbursement
policy there in effect.

 

10.                 Loughran agrees to promptly return all of Rogers’s property
in his possession including, but not limited to, credit cards, keys, company
files and internal documents (including books and manuals), and any electronic
equipment (even if such electronic equipment has been available for his personal
use).

 

11.              This Agreement may be used as evidence in a subsequent
proceeding in which any of the parties allege a breach of this Agreement.

 

12.              Loughran acknowledges and agrees that his last day of
employment with Rogers was on May 12, 2014 (the “Termination Date”), and that he
will, if requested by Rogers, execute documents to evidence his resignation from
any positions he may hold as an officer or director of any Rogers affiliated
entity.

 

13.              In consideration of entering into this Agreement, following the
Effective Date, Rogers will provide the payments and benefits described below
(collectively, the “Enhanced Severance Benefits”) in return for the releases and
waivers set forth herein subject to the conditions and limitations set forth in
Sections 14 below:

 

(a) Continued payment of salary for 52 weeks paid in bi-weekly amounts
consistent with Rogers’s regular payroll practices (provided that the first
installment shall not be paid prior to the first possible payroll cycle after
the Effective Date), with appropriate withholding for taxes and deductions for
applicable benefit plan coverages;

 

(b) the target bonus under the Rogers Corporation Annual Incentive Compensation
Plan (“AICP”) applicable to Loughran for fiscal year 2014 if he had remained
employed (i.e., 50% of salary), payable at the same time and according to the
same terms as bonuses are paid to Rogers’ active employees; provided, however,
that such bonus will not be paid if no bonuses are paid to corporate officers
pursuant to AICP with respect to 2014, and provided further that the amount of
such bonus (i.e., 50% of salary) will not be subject to reduction or increase as
a result of the actual performance of the Company during 2014 or

 



 

 

 

 

as a result of the exercise of any discretion provided in AICP related to
individual performance goals based upon subjective or discretionary
determinations;

 

(c) continued payment of the premium cost, at the same rate that Rogers
contributes to the premium cost for active executives and dependents, of
coverage of Loughran and his dependents under each group health plan for which a
timely COBRA election has been made until the earlier of (x) May 12, 2015 and
(y) commencement of employment that offers Loughran eligibility for a
corresponding group health plan coverage that terminates COBRA eligibility as
determined under applicable law, it being understood that his period of
continued benefits shall run concurrently with (and shall count against) Rogers
obligation to provide continuation coverage under COBRA and that a COBRA
election may be made solely with respect to Rogers’ medical, dental and vision
insurance plans;

 

(d) an immediate credit of one additional year of employment for purposes of
determining the extent to which Loughran’s time-based restricted stock unit
awards will vest, with any amounts that vest due to such service credit payable
as per the terms of the applicable award agreements. As a direct consequence of
this credit, shares will vest with respect to the Award ID’s indicated on the
dates and in the amounts shown below, and it is understood that there will be
not additional future vesting with respect to any equity awards;

·Award ID 2071- Awarded 02/09/2012, with 3-Year Cliff Vesting. 2,730 shares will
vest on 02/09/2015

·Award ID 2230- Awarded 02/18/2013, with 1/1/1 ratable vesting.1,360 shares will
vest on 02/18/2015

·Award ID 2462- Awarded 02/11/2014 with 1/1/1 ratable Vesting. 1,134 shares will
vest on 02/11/2015

 

(e) executive outplacement consulting services for a period of up to six (6)
months after the Termination Date by a firm chosen by Rogers.

 

14.              The Enhanced Severance Benefits are conditional upon strict
compliance with Loughran’s obligations and covenants under the Confidentiality
and Non-Compete Agreement and the Agreement, including but not limited to
Section 9 (cooperation) and Section 10 (return of company property). Loughran
understands and acknowledges that a breach of any of these obligations and
covenants shall result in cessation of the Enhanced Severance Benefits. All
compensation payments, whether or not part of the Enhanced Severance Benefits,
shall remain subject to the Rogers Corporation Compensation Recovery Policy, as
amended from time to time.

 

15.              Loughran has carefully read this Agreement and fully
understands its contents and significance, and he acknowledges that he has not
relied upon any representation or statement, written or oral, not set forth in
this document. He fully understands that this Agreement constitutes a waiver of
all rights available under federal and state statutes, municipal charter and
common law, with regard to any matter related to his employment with Rogers, and
separation therefrom with Rogers.

 

16.              Loughran agrees not to disclose the contents of the provisions
of this Agreement, its terms or conditions or the circumstances that resulted in
or followed Loughran’s separation from

 



 

 

 

 

employment, to any party, excluding immediate family, except as required by law
or as is reasonably necessary for purposes of securing counsel from his
attorney, accountant or financial adviser. Loughran and Rogers both agree not to
make any statement, publicly or privately, written or verbal, to any third
parties which may disparage or injure the goodwill, reputation and business
standing of you or the Company. In the event of any violation of this provision,
either party may seek all appropriate legal and equitable relief. Nothing in
this Section 16 is intended to impose restrictions on either party beyond those
that are permitted by law.

 

17.           Loughran acknowledges and agrees that he is not entitled to any
payments and benefits except as provided in the Letter Agreement. This Agreement
and the Letter Agreement represent the complete understanding of the parties
with respect to the termination of Loughran’s employment, and no other promises,
or agreements, shall be binding or shall modify this Agreement or the Letter
Agreement, unless in writing, signed by these parties.

 

18.           The Company shall have the right to deduct and withhold from any
amounts payable under this Agreement or referred to in this Agreement such
federal, state, local or other taxes as are required to be withheld pursuant to
any applicable law or regulation.

 

19.              Loughran agrees that the terms of this Agreement shall be
interpreted in accordance with the laws of the State of Connecticut.

 

20.              If any term or provision of this Agreement, or any application
thereof to any circumstances, is declared invalid, in whole or in part, or
otherwise unenforceable, such term or provision or application shall be deemed
to have been modified to the minimum extent necessary for it to be enforceable,
and shall not affect other terms or provisions or applications of this
Agreement.

 

 

 

 

    \s\   Dennis M. Loughran           May 28, 2014   Date           ROGERS
CORPORATION           By : \s\  Sara Dionne       Its: HR Director       May 28,
2014

 

